DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20 - 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,864,443.  A claim chart comparing the claims is provided below:
US Application 17/095120 
US Patent 10,864,443
Similarities and Differences
20. (New) A video game content publication system for publishing data acquired by, and stored within, a plurality of distributed video game servers, wherein each of said plurality of distributed video game servers is configured to host and manage a video game of a plurality of programmatically separate video games and wherein each of said plurality of distributed video game servers is in data communication with remotely located client devices configured to execute an instance of a video game of the plurality of programmatically separate video games, the system comprising:






one or more first programmatic modules, wherein the one or more programmatic modules are configured to receive game data from the one or more game servers of the plurality of distributed video game servers;











a database in data communication with the one or more first programmatic modules, wherein the database is configured to receive and store the game data;


one or more second programmatic modules in data communication with the database, wherein the one or more second programmatic modules is configured to acquire game data from the database, determine types of games associated with the game data, and apply a normalization process to the game data based upon the types of games associated with the game data in order to generate normalized video game content; and





one or more third programmatic modules in data communication with the one or more second programmatic modules, wherein the one or more third programmatic modules is configured to transmit the normalized video game content to a plurality of electronic addresses.
1. A video game content aggregation, normalization, and publication system for aggregating, normalizing, and publishing data acquired by, and stored within, a plurality of distributed video game servers, wherein each of said plurality of distributed video game servers is configured to host and manage a video game of a plurality of programmatically separate video games and wherein each of said plurality of distributed video game servers is in data communication with remotely located client devices configured to execute an instance of a video game of the plurality of programmatically separate video games, the system comprising: a programmable clock configured to generate a time-based trigger; 

one or more game server interface call modules, wherein the one or more game server interface call modules are in data communication with the programmable clock, are configured to generate and transmit interface calls to one or more game servers of the plurality of distributed video game servers based upon said time-based trigger, and are configured to receive game server data from the one or more game servers of the plurality of distributed video game servers based upon said interface calls; 

a database in data communication with the one or more game server interface call modules, wherein the database is configured to receive and store the game server data; 

a video game content aggregation module in data communication with the database, wherein the video game content aggregation module is configured to acquire game server data from the database, determine a type of game associated with the game server data, determine a normalization process to be applied to the game server data based upon the type of game associated with the game server data and to apply the determined normalization process to a portion of the game server data to generate normalized video game content; and 

a publication module in data communication with the video game content aggregation module, wherein the publication module is configured to format and transmit the normalized video game content to a plurality of electronic addresses.
Same
21. (New) The video game content publication system of claim 20, wherein the one or more third programmatic modules is further configured to format the normalized video game content before transmitting it to the plurality of electronic addresses.
See Claim 1
Same
22. (New) The video game content publication system of claim 20, further comprising a programmable clock configured to generate a time-based trigger.
See Claim 1
Same
23. (New) The video game content publication system of claim 22, wherein the one or more first programmatic modules comprises one or more game server interface call modules and wherein the 2one or more game server interface call modules are in data communication with the programmable clock, are configured to generate and transmit interface calls to one or more game servers of the plurality of distributed video game servers based upon said time-based trigger, and are configured to receive the game data from the one or more game servers of the plurality of distributed video game servers based upon said interface calls.
See Claim 1
Same
24. (New) The video game content publication system of claim 20, wherein each of the plurality of programmatically separate video games belongs to the same genre.
2. The video game content aggregation, normalization, and publication system of claim 1 wherein each of the plurality of programmatically separate video games belongs to the same genre.
Same
25. (New) The video game content publication system of claim 20, wherein the normalization process comprises determining a function of scores generated by players of the plurality of programmatically separate video games.
3. The video game content aggregation, normalization, and publication system of claim 1 wherein the normalization process comprises determining a weighted average of scores generated by players of the plurality of programmatically separate video games.
Substantially the same;

Differences-‘443 contains limitation of “determining a weighted average of scores”
26. (New) The video game content publication system of claim 20, wherein the normalization process comprises determining a weighted average of scores generated by players of the plurality of programmatically separate video games.
3. The video game content aggregation, normalization, and publication system of claim 1 wherein the normalization process comprises determining a weighted average of scores generated by players of the plurality of programmatically separate video games.
Same
27. (New) The video game content publication system of claim 20, wherein the normalized video game content comprises a ranking of players of the plurality of programmatically separate video games.
4. The video game content aggregation, normalization, and publication system of claim 1 wherein the normalized video game content comprises a ranking of players of the plurality of programmatically separate video games.
Same
28. (New) The video game content publication system of claim 27, further comprising a matchmaker module, wherein the matchmaker module is configured to match a first player and a second player for a future game and wherein the match is based on the normalized video game content comprising the ranking of players.
5. The video game content aggregation, normalization, and publication system of claim 4 further comprising a matchmaker module, wherein the matchmaker module is configured to match a first player and a second player for a future game and wherein the match is based on the normalized video game content comprising the ranking of players.

Same
29. (New) The video game content publication system of claim 20, further comprising a recommendation module, wherein the recommendation module is configured to recommend a new game to a player based on the normalized video game content and wherein the normalized video game content is indicative of an expertise level of the player.
6. The video game content aggregation, normalization, and publication system of claim 1 further comprising a recommendation module, wherein the recommendation module is configured to recommend a new game to a player based on the normalized video game content and wherein the normalized video game content is indicative of an expertise level of the player.
Same
30. (New) A method for publishing normalized video game content acquired by, and stored within, a video game content publication system comprising a plurality of distributed video game servers, a database, one or more first programmatic modules in data communication with the database, one or more second programmatic modules in data communication with the database, and one or more third programmatic modules in data communication with the one or more second programmatic modules, wherein each of said plurality of distributed video game servers is configured to host and manage a video game of a plurality of programmatically separate video games and wherein each of said plurality of distributed 3video game servers is in data communication with remotely located client devices configured to execute an instance of a video game of the plurality of programmatically separate video games, the method comprising: 













receiving, by the one or more first programmatic modules, game data from the one or more game servers of the plurality of distributed video game servers; receiving and storing, by the database, the game data; 

acquiring, by the one or more second programmatic modules, game data from the database, determining types of games associated with the game data, and applying a normalization process to the game data based upon the types of games associated with the game data in order to generate normalized video game content; and

 






transmitting, by the one or more third programmatic modules, the normalized video game content to a plurality of electronic addresses.
1. A video game content aggregation, normalization, and publication system for aggregating, normalizing, and publishing data acquired by, and stored within, a plurality of distributed video game servers, wherein each of said plurality of distributed video game servers is configured to host and manage a video game of a plurality of programmatically separate video games and wherein each of said plurality of distributed video game servers is in data communication with remotely located client devices configured to execute an instance of a video game of the plurality of programmatically separate video games, the system comprising: a programmable clock configured to generate a time-based trigger; 

one or more game server interface call modules, wherein the one or more game server interface call modules are in data communication with the programmable clock, are configured to generate and transmit interface calls to one or more game servers of the plurality of distributed video game servers based upon said time-based trigger, and are configured to receive game server data from the one or more game servers of the plurality of distributed video game servers based upon said interface calls; 

a database in data communication with the one or more game server interface call modules, wherein the database is configured to receive and store the game server data; 

a video game content aggregation module in data communication with the database, wherein the video game content aggregation module is configured to acquire game server data from the database, determine a type of game associated with the game server data, determine a normalization process to be applied to the game server data based upon the type of game associated with the game server data and to apply the determined normalization process to a portion of the game server data to generate normalized video game content; and 

a publication module in data communication with the video game content aggregation module, wherein the publication module is configured to format and transmit the normalized video game content to a plurality of electronic addresses.
Same
31. (New) The method of claim 30, wherein the one or more third programmatic modules is configured to format the normalized video game content before transmitting it to the plurality of electronic addresses.
Claim 1
Same
32. (New) The method of claim 30, wherein the system further comprises a programmable clock configured to generate a time-based trigger.
Claim 1
Same
33. (New) The method of claim 32, wherein the one or more first programmatic modules comprises one or more game server interface call modules and wherein the one or more game server interface call modules are in data communication with the programmable clock, are configured to generate and transmit interface calls to one or more game servers of the plurality of distributed video game servers based upon said time-based trigger, and are configured to receive the game data from the one or more game servers of the plurality of distributed video game servers based upon said interface calls.
Claim 1
Same
34. (New) The method of claim 30, wherein each of the plurality of programmatically separate video games belongs to the same genre.
2. The video game content aggregation, normalization, and publication system of claim 1 wherein each of the plurality of programmatically separate video games belongs to the same genre.
Same
35. (New) The method of claim 30, wherein the normalization process comprises determining a function of scores generated by players of the plurality of programmatically separate video games.
3. The video game content aggregation, normalization, and publication system of claim 1 wherein the normalization process comprises determining a weighted average of scores generated by players of the plurality of programmatically separate video games.
Substantially the same;

Differences-‘443 contains limitation of “determining a weighted average of scores”
36. (New) The method of claim 30, wherein the normalization process comprises determining a weighted average of scores generated by players of the plurality of programmatically separate video games.
3. The video game content aggregation, normalization, and publication system of claim 1 wherein the normalization process comprises determining a weighted average of scores generated by players of the plurality of programmatically separate video games.
Same
37. (New) The method of claim 30, wherein the normalized video game content comprises a ranking of 4players of the plurality of programmatically separate video games.  

4. The video game content aggregation, normalization, and publication system of claim 1 wherein the normalized video game content comprises a ranking of players of the plurality of programmatically separate video games.
Same
38. (New) The method of claim 37, wherein the system further comprises a matchmaker module, wherein the matchmaker module is configured to match a first player and a second player for a future game and wherein the match is based on the normalized video game content comprising the ranking of players.
5. The video game content aggregation, normalization, and publication system of claim 4 further comprising a matchmaker module, wherein the matchmaker module is configured to match a first player and a second player for a future game and wherein the match is based on the normalized video game content comprising the ranking of players.

Same
39. (New) The method of claim 30, wherein the system further comprises a recommendation module, wherein the recommendation module is configured to recommend a new game to a player based on the normalized video game content and wherein the normalized video game content is indicative of an expertise level of the player.
6. The video game content aggregation, normalization, and publication system of claim 1 further comprising a recommendation module, wherein the recommendation module is configured to recommend a new game to a player based on the normalized video game content and wherein the normalized video game content is indicative of an expertise level of the player.
Same


Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1- 20 of U.S. Patent No. 10,864,443 anticipate the more generic or broader claims of pending (instant claims 21 -39 of instant Application 17/095120).  The differences such as “determining a weighted average of scores” anticipate the limitation “determining a function of scores” because a determination of a weighted average of scores is a ”function of scores, wherein a weighted average is a type of mathematical function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 20 - 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 20 -29 are drawn to an apparatus
	Claims 30 - 39  are drawn to a method
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 20 – 29 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
20. (New) A video game content publication system for publishing data acquired by, and stored within, a plurality of distributed video game servers, wherein each of said plurality of distributed video game servers is configured to host and manage a video game of a plurality of programmatically separate video games and wherein each of said plurality of distributed video game servers is in data communication with remotely located client devices configured to execute an instance of a video game of the plurality of programmatically separate video games, the system comprising:
one or more first programmatic modules, wherein the one or more programmatic modules are configured to receive game data from the one or more game servers of the plurality of distributed video game servers;
a database in data communication with the one or more first programmatic modules, wherein the database is configured to receive and store the game data;
one or more second programmatic modules in data communication with the database, wherein the one or more second programmatic modules is configured to acquire game data from the database, determine types of games associated with the game data, and apply a normalization process to the game data based upon the types of games associated with the game data in order to generate normalized video game content; and
one or more third programmatic modules in data communication with the one or more second programmatic modules, wherein the one or more third programmatic modules is configured to transmit the normalized video game content to a plurality of electronic addresses.
The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Mental Processes
More specifically, under this grouping, the italicized limitations represent concepts performed in the human mind (including an observation, evaluation, judgment, opinion). For example, the italicized limitations represent the acquiring of game data, analyzing the game data and applying a normalizing function to the data such as a formula and transmitting the normalized data to an address.
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): video game servers, client devices, programmatic modules (i.e. code), databases and interface calls (claims 23 and 33).
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed video game servers, client devices, programmatic modules (i.e. code), databases and interface call modules (claims 23 and 33). However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Bingham Jr, et al (US 9,438,680) establishes that these additional elements are generic: In the following discussion, computer and network devices (or “elements”), such as the software and hardware devices within the system 100, are described in relation to their function rather than as being limited to particular electronic devices and computer architectures and programming languages. To practice the invention, the computer and network devices or elements may be any devices useful for providing the described functions, including well-known data processing and communication devices and systems, such as application, database, Web, blade, and entry level servers, midframe, midrange, and high-end servers, personal computers and computing devices including mobile computing and electronic devices with processing, memory, and input/output components running code or programs (“applications”, “tasks” within such applications, and “services”) in any useful programming language, and server devices configured to maintain and then transmit digital data over a wired or wireless communications network. (Bingham 4:12 – 29).
Applicants own specification also establishes that these elements are well-known: As known in the art, interface calls provide a means for communication between components of a distributed system. The interface calls allow functions to be executed in a remote system or computing platform and provide a way for an external program to obtain data from a server. (Applicant’s Specification page 17:2 – 5)
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 – 27 and 30 - 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0104586) in view of Guinn et al (US 9,542,812).
As per claim 20, 
one or more first programmatic modules, wherein the one or more programmatic modules are configured to receive game data from the one or more game servers of the plurality of distributed video game servers; (Kim discloses a client/server game architecture wherein the clients comprising software code (programmatic modules) connect to a game server to receive game data) (Kim 0093)
a database in data communication with the one or more first programmatic modules, wherein the database is configured to receive and store the game data; (Kim discloses various types of electronic storage that is in communication with computer code (programmatic modules) to retrieve and store game data) (Kim 0088 – 0089)
one or more second programmatic modules in data communication with the database wherein the one or more second programmatic modules is configured to acquire game data from the database, , (Kim 0088 – 0089) …and apply a normalization process to the game data based…games associated with the game data in order to generate normalized video game content; and (Kim discloses a gameplay metric component that obtains gameplay metrics from a first game and a second game (Kim 0053- 0055), determine a value associated with the gameplay metrics for multiple users and determine a change in value for the gameplay metrics (Kim 0057) wherein the determined value is based upon a function or formula (Kim 0059).  Kim discloses the determination of “event metrics” that based upon gameplay metrics according to a formula, to determine player scores or rankings across different games, thus normalizing the different gameplay metrics from different separate games played by different users (Kim 0063).  Kim further discloses that the gameplay metrics may be weighted (i.e. normalized) according to a given time period (Kim 0068 – 0069).
one or more third programmatic modules in data communication with the one or more second programmatic modules, wherein the one or more third programmatic modules is configured to transmit the normalized video game content to a plurality of electronic addresses. (Kim discloses the transmitting of normalized game data via an event notification wherein users are notified via email (i.e. electronic addresses) (Kim 0014, 0083) 
	Kim fails to disclose:
	…determine types of games associated with the game data,…
	Or 
	applying a normalization process based “upon the types of games”
However, in similar field of endeavor, Guinn discloses a system wherein game players of different game are ranked by means of normalizing game data to determine a leaderboard across multiple games.  Guinn discloses an aggregate decision engine that calculates an aggregate status across different wagering games (Guinn 5:44 – 47).  Guinn discloses a first game comprising a wagering game metric being based upon a monetary value of players winnings and a second game wherein the game metric is based upon game points (Guinn 6:7 – 15), thus Guinn teaches the implementation of two different types of games being played.  Guinn further discloses the normalizing of reward credit into game points according to a formula, to determine the player rankings across the different types of games being played (Guinn 6:15 – 35).
	It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Kim in view of Guinn to provide a game system that normalized game data based on the type of game being played to rank game players across multiple different types of games. This would be beneficial as this type of ranking system would enable game players to compete against each other despite the players preferring to player different types of games.
	As per claim 21, wherein the one or more third programmatic modules is further configured to format the normalized video game content before transmitting it to the plurality of electronic addresses. (Kim 0014, 0072)
As per claim 22, further comprising a programmable clock configured to generate a time-based trigger. (Kim discloses the periodic querying  for gameplay metrics during a gameplay event time period.) (Kim 0064 – 0065)
As per claim 23, wherein the one or more first programmatic modules comprises one or more game server interface call modules and wherein the one or more game server interface call modules are in data communication with the programmable clock, are configured to generate and transmit interface calls to one or more game servers of the plurality of distributed video game servers based upon said time-based trigger, and are configured to receive the game data from the one or more game servers of the plurality of distributed video game servers based upon said interface calls. (Kim discloses the server 102 comprising a cross-game event component obtains changes of gameplay metrics that are stored in the “gameplay metric component” #118 of server #128 which host the online video game.  These servers are in communication with one another by means of queries (i.e. interface calls) to facilitate the obtaining of the gameplay metrics. Kim discloses the periodic querying  for gameplay metrics during a gameplay event time period.) (Kim 0064 – 0065)
As per claim 24, wherein each of the plurality of programmatically separate video games belongs to the same genre. (Kim discloses the video games may be of different genres and thus may also be of the same genre.) (Kim 0006, 0042)
As per claim 25, wherein the normalization process comprises determining a function of scores generated by players of the plurality of programmatically separate video games. (Kim discloses a normalizing process based upon a function of scores of separate games) (Kim 0077)
As per claim 26, wherein the normalization process comprises determining a weighted average of scores generated by players of the plurality of programmatically separate video games. (Kim disclose the gameplay metrics may relate to averages (Kim 0008. 0044, 0054) and the values of the gameplay metrics may be weighted to determine the normalized rankings (Kim 0067 – 0069, 0074)
As per claim 26,  wherein the normalized video game content comprises a ranking of players of the plurality of programmatically separate video games.(Kim discloses the ranking of players from the different video games) (Kim 0010, 0063)
Independent claim 30 is made obvious by the combination of Kim and Guinn based on the same analysis set forth above for claim 20, which is similar in claim scope.
Dependent claims 31 –37 are made obvious by the combination of Kim and Guinn based on the same analysis set forth above for claims 21 – 27, which is similar in claim scope.
Claim(s) 28, 29, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2018/0104586) in view of Guinn et al (US 9,542,812) in view of Muller (US 2012/0142429).
As per claims 28 and 29, Kim fails to disclose:
comprising a matchmaker module, wherein the matchmaker module is configured to match a first player and a second player for a future game and wherein the match is based on the normalized video game content comprising the ranking of players. [claim 28]
or
further comprising a recommendation module, wherein the recommendation module is configured to recommend a new game to a player based on the normalized video game content and wherein the normalized video game content is indicative of an expertise level of the player. [claim 29]
However, Muller discloses matchmaking system wherein players are matched based upon skill level across different games and the system also makes recommendations to other players wherein a recommendation is made for the player to switch to playing a different themed game (Muller 0267).
 It would be obvious to make game recommendations and player match-making based upon normalized gameplay data that is indicative of player skill across multiple different games. This would provide a system wherein matches and recommendations are appropriately made despite the game metrics that are being tracked being different due to differing games tracking metrics.
Dependent claims 38 and 39 are made obvious by the combination of Kim and Guinn and Muller based on the same analysis set forth above for claims 28 – 29, which is similar in claim scope.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        8/12/2022

/KANG HU/Supervisory Patent Examiner, Art Unit 3715